Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-12-2020 under new application, which have been placed of record in the file. Claims 2-20 are pending in this action. Claim 1 has been cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-18-2020, 06-18-2020 and 12-07-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andes Ian Edward et al. (US 20130214998 A1) In view of Adan S Howell et al. (US 20180070166 A1).

Regarding Claim 2, Andes Ian Edward et al. (US 20130214998 A1) suggests an eyewear device (please see figures 9, 14, page 4, paragraphs 43, 44) comprising: a 

However prior art of Adan S Howell et al. (US 20180070166 A1) suggests eyewear (page 2, paragraph 28 suggests a an electronic device being an user wearable device)  distinguish tap, based on predefined identification criteria, between respective instances of the one or more tap commands (please see abstract, pages 2, 5, paragraphs 32, 64 suggests plurality of tap commands are distinguishable per predefined identification, also suggests tap commands are disqualified to avoid false or inadvertent tap-like command) and incidental motion reflected in the motion data (please see abstract, pages 2, 5, 7, paragraphs 32, 64, 83 suggests the accelerometer (motion sensor) detects tap provide motion data, the optical sensor data is disordered and does not meet the threshold requirements, the control circuitry can conclude that accelerometer data corresponds to false tap input associated with unintentional contact 
Andes Ian Edward et al. (US 20130214998 A1) teaches eyewear with user interface receiving user input in terms of taps input and detecting tap input with plurality of motion sensors and performs tap input command such as activate or deactivate the system
Adan S Howell et al. (US 20180070166 A1) teaches wearable electronic device also consist of user input and receiving user input in terms of taps input and detecting tap input with accelerometer and touch sensing devices, determining and distinguishes double tap inputs and identify the double tap input as well as validates the double tap input and performs the command the double tap input maps to.
Andes Ian Edward et al. (US 20130214998 A1) teaches user interface receiving tap input and tap input performs function tap input command maps to.
Andes Ian Edward et al. (US 20130214998 A1) does not teach user input and receiving user input in terms of taps input and detecting tap input with accelerometer and touch sensing devices, determining and distinguishes double tap inputs and identify the double tap input as well as validates the double tap input and performs the command the double tap input maps to.
Andes Ian Edward et al. (US 20130214998 A1) contained a device which differed the claimed process by the substitution of the step of determining and distinguishes double tap inputs and identify the double tap input as well as validates the double tap input. Adan S Howell et al. (US 20180070166 A1) teaches substituted step of determining and distinguishes double tap inputs and identify the double tap input as well as validates the double tap input and their functions were known in the art to determine and distinguish double tap input and validate the double tap input to avoid incidental tap input. Andes Ian Edward et al. (US 20130214998 A1) step of detecting double triple and single tap inputs could have been substituted with the step of determining and distinguishes double tap inputs and identify the double tap input as well as validates the double tap input of Adan S Howell et al. (US 20180070166 A1) and the results would have been predictable and resulted in determining, distinguishing and identifying double tap input  and validating accurately to avoid incidental or inadvertent or unintentional touch or tap input.

Regarding Claim 2, Adan S Howell et al. (US 20180070166 A1) suggests the one or more processor devices are further configured to identify tap events in the motion data based on a predefined signature profile to which events in the motion data are compared (pages 5-7 paragraphs 65-83 mere discloses double tap and triple tap validation and identify per accelerometer data  to register as command and perform the function per mapping of the double and triple tap  input to specific command).

Regarding Claim 4, Adan S Howell et al. (US 20180070166 A1) suggests the one or more tap commands receivable via the tap input mechanism does not include any command triggerable by receipt of a single tap event (pages 5-7 paragraphs 65-83 mere discloses double tap and triple tap validation and identify to register as command 

Regarding Claim 5, Adan S Howell et al. (US 20180070166 A1) suggests the identification criteria does not include a lower threshold that excludes from identification as an instance of the double-tap command two sequential tap events separated by an interval smaller than the lower threshold (please see figure 12, pages 5, 6, paragraphs 64-69 suggesting double tap command is validated and identified as double tap command with pre-specified or predefined intervals).

Regarding Claim 6, Adan S Howell et al. (US 20180070166 A1) suggests the one or more tap commands receivable via the tap input mechanism is limited exclusively to the double-tap command (please see page 5, paragraph 64 suggests the various tap commands are possible however, the pages 5-7 paragraphs 65 to 83 is totally dedicated to double tap input suggesting one or more tap commands receivable via the tap input mechanism is limited exclusively to the double-tap command).

Regarding Claim 7, Andes Ian Edward et al. (US 20130214998 A1) suggests the double-tap command is a toggle command that serves to switch a specific device function between two different modes (page 2, 9, 10, 12, paragraphs 33, 87, 99, 115, 121 suggests toggle command as switching function between toe different modes of operation)



Regarding Claim 9, Adan S Howell et al. (US 20180070166 A1) suggests the one or more tap commands comprise a plurality of tap commands, each of which is associated with a different respective tap sequence defined by the identification criteria (please see pages 2, 5, 7 paragraphs 32, 64, 83 suggests plurality of tap command controlling different electronic device operation, please see  pages 5, 6, paragraphs 64-69 suggests to identify double (or similar way triple) tap command the accelerometer exhibits the number pulses  per taps  in case of double tap pulses T1 and T2 are outputted and determined the pulses within predetermined time window to overcome threshold requirements and peak requirements to be identified as double taps (or triple) command, please also se paragraphs 70-83 suggesting possible different way to identify and register taps command and providing detail procedure as well as process).

Regarding Claim 10, Adan S Howell et al. (US 20180070166 A1) suggests the one or more tap commands include a triple-tap command indicated by three successive tap events reflected in the motion data, the double-tap command and the triple tap 

Regarding Claim 11, Adan S Howell et al. (US 20180070166 A1) suggests the predefined threshold is 0.5-s in duration (please see page 5, paragraph 65).

Regarding Claim 12, Adan S Howell et al. (US 20180070166 A1) suggests the predefined threshold is about is in duration (please see figure 12, page 5, paragraphs 65).

Regarding Claim 13, Andes Ian Edward et al. (US 20130214998 A1) the double-tap command triggers display of a charge level indication by a visual indicator incorporated the device body, the charge level indication showing a level of charge of an onboard battery of the eyewear device (page 7, paragraphs 67, 71-74, the mode operation operated by any tap (or double tap) input changes level indication via LED including level of charge of the battery).
	Please also see well-known prior art of Ludwig Peter Wilhelm (US 20180103432 A1 IDS) disclosure; paragraphs 34, 52 suggests the power monitoring system during tap operation triggers the status of the battery such as  predict how many minutes of battery life remain.
Further Examiner maintains the double tap input providing battery status is well known to one ordinary skill in the art as LEE Jae Wook et al.  (US 20170046062 A1) 

Regarding Claim 14, Andes Ian Edward et al. (US 20130214998 A1) suggests the visual indicator comprises a series of light emitters mounted on an exterior surface of the device body (please see figure 9, page 7, paragraphs 69-71).

Regarding Claim 15, Andes Ian Edward et al. (US 20130214998 A1) suggests the eyewear device comprises, in addition to a tap command channel provided by the tap input mechanism (please see page 6, paragraphs 62-67, suggesting having various input channels means to communicate to achieve during untethered wear such as controlling activation or deactivation of display or controlling of illumination), a primary input mechanism incorporated in the device body (page 6, paragraph suggest various input mechanism is provided) and configured to provide a primary command channel to receive user input for controlling one or more functionalities of the on-board electronics during untethered wear of the eyewear device (page 6, paragraphs 62-67 suggest controlling of various on board function such as controlling of illumination or activation of brightness via controlling illumination, please notice various input mechanism are available to use to control onboard operation of the smart eyewear, the label primary is very arbitrary since channel of communication to onboard electronic is accessible to all the input mechanism via various sensor).
Please also see Adan S Howell et al. (US 20180070166 A1) disclosure; abstract, pages 2, 5, paragraphs 32, 64 suggests plurality of tap commands are distinguishable 

Regarding Claim 16, Andes Ian Edward et al. (US 20130214998 A1) suggests the primary input mechanism is provided by a press-button mechanism comprising a button mounted on the device body for manual user operation (page 9, paragraph 87).

Regarding Claim 17, Andes Ian Edward et al. (US 20130214998 A1) suggests a method comprising: during wear of an eyewear device (page 4, paragraph 43, 44 suggests during the wearing of the eyewear by a user), by a user receiving user input via a tap input mechanism that provides user access to one or more tap commands (please see pages 2, 3, paragraph 33 suggests receiving tap input from user by user interface), the tap input mechanism comprising a motion sensing array that is incorporated in a device body (pages 2, 3, paragraph 33 suggests user interface or input mechanism having motion sensor detecting tap input, page 9, paragraph 87 suggests plurality of motion sensors) and that is configured to generate motion data from detected motion of the device body (pages 2, 3, paragraph 33 suggests motion sensor consists of plurality pf accelerometer and gyroscope provide motion data to microcontroller); using processing circuitry incorporated in the eyewear device, processing the motion data (pages 2, 3, paragraph 33 suggests motion sensor consists of plurality of accelerometer and gyroscope provide motion data to microcontroller).

However prior art of Adan S Howell et al. (US 20180070166 A1) suggests eyewear (page 2, paragraph 28 suggests a an electronic device being an user wearable device)  distinguish tap, based on predefined identification criteria, between respective instances of the one or more tap commands (please see abstract, pages 2, 5, paragraphs 32, 64 suggests plurality of tap commands are distinguishable per predefined identification, also suggests tap commands are disqualified to avoid false or inadvertent tap-like command) and incidental motion reflected in the motion data (please see abstract, pages 2, 5, 7, paragraphs 32, 64, 83 suggests the accelerometer (motion sensor) detects tap provide motion data, the optical sensor data is disordered and does not meet the threshold requirements, the control circuitry can conclude that accelerometer data corresponds to false tap input associated with unintentional contact 
Andes Ian Edward et al. (US 20130214998 A1) teaches eyewear with user interface receiving user input in terms of taps input and detecting tap input with plurality of motion sensors and performs tap input command such as activate or deactivate the system
Adan S Howell et al. (US 20180070166 A1) teaches wearable electronic device also consist of user input and receiving user input in terms of taps input and detecting tap input with accelerometer and touch sensing devices, determining and distinguishes double tap inputs and identify the double tap input as well as validates the double tap input and performs the command the double tap input maps to.
Andes Ian Edward et al. (US 20130214998 A1) teaches user interface receiving tap input and tap input performs function tap input command maps to.
Andes Ian Edward et al. (US 20130214998 A1) does not teach user input and receiving user input in terms of taps input and detecting tap input with accelerometer and touch sensing devices, determining and distinguishes double tap inputs and identify the double tap input as well as validates the double tap input and performs the command the double tap input maps to.
Andes Ian Edward et al. (US 20130214998 A1) contained a device which differed the claimed process by the substitution of the step of determining and distinguishes double tap inputs and identify the double tap input as well as validates the double tap input. Adan S Howell et al. (US 20180070166 A1) teaches substituted step of determining and distinguishes double tap inputs and identify the double tap input as well as validates the double tap input and their functions were known in the art to determine and distinguish double tap input and validate the double tap input to avoid incidental tap input. Andes Ian Edward et al. (US 20130214998 A1) step of detecting double triple and single tap inputs could have been substituted with the step of determining and distinguishes double tap inputs and identify the double tap input as well as validates the double tap input of Adan S Howell et al. (US 20180070166 A1) and the results would have been predictable and resulted in determining, distinguishing and identifying double tap input  and validating accurately to avoid incidental or inadvertent or unintentional touch or tap input.

Regarding Claim 18, Adan S Howell et al. (US 20180070166 A1) suggests the identifying of the two sequential tap events is based on a predefined signature profile to which events in the motion data are compared (page 5, paragraph 65 suggests to identify double tap command the accelerometer exhibits the number pulses per taps in case of double tap pulses T1 and T2 are outputted and determined the pulses within predetermined time window to overcome threshold requirements).

Regarding Claim 19, Adan S Howell et al. (US 20180070166 A1) suggests the one or more tap commands receivable via the tap input mechanism is limited exclusively to the double-tap command (please see page 5, paragraph 64 suggests the various tap commands are possible however, the pages 5-7 paragraphs 65 to 83 is 

Regarding Claim 20, Andes Ian Edward et al. (US 20130214998 A1) suggests the double-tap command is a toggle command that serves to switch a specific device function between two different modes (page 2, 9, 10, 12, paragraphs 33, 87, 99, 115, 121 suggests toggle command as switching function between toe different modes of operation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10623628 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject  
Instant Application Number 
16,816,781

US Patent Number
10,623,628 B2
2,   An eyewear device comprising: a device body configured for wearing by a user, on-board electronics incorporated in the device body; and
a tap input mechanism that provides user-access to one or more tap commands receivable via the tap input mechanism, the tap input mechanism comprising: a motion sensor that is incorporated in the device body and that is configured to sense motion of the device body, and to generate therefrom motion data; and one or more
processor devices configured to process the motion data to identify therefrom a tap command communicated from the user to the eyewear device by imparting tap motion to the device body, the one or 
identification criteria, between respective instances of the one or more tap 
commands and incidental motion reflected in the motion data, wherein the identification criteria define a tap sequence that indicates receipt of a double-tap command included in the one or more tap commands, the one or more processor devices being configured to identify an instance of the double-tap command by operations comprising:
identifying two sequential tap events reflected in the motion data; determining an interval between the two sequential tap events; and registering the two sequential tap events as receipt of the double tap command in response to and conditional upon the interval being smaller than a predefined threshold.



	Further other Claims 3-20 of instant application claims same or similar limitation as Claims 2-11 of U.S. Patent No. US 10,623,628 B2 of patented applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review cited prior arts on USPTO 892’s.
Park L Coffman et al. (US 20200201491 A1) disclosure; paragraphs 292, 350, 422.
Loeb Jack Jr. et al. (US20120147316 A1) disclosure; paragraph 7.
Priyantha Nissanka et al. (US 20160116988 A1) disclosure; paragraphs 12-36.
Tupman David John et al. (US 20100201615 A1) disclosure; paragraphs 5-8, 20-27.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-12-2021